Matter of Thomas C. G. (Thomas J. G.) (2017 NY Slip Op 01354)





Matter of Thomas C. G. (Thomas J. G.)


2017 NY Slip Op 01354


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2015-08044
2015-08055
2015-08106
2015-08107
 (Docket Nos. B-4034-14, B-4037-14, B-4038-14, B-4039-14)

[*1]In the Matter of Thomas C. G. (Anonymous). Nassau County Department of Social Services, respondent; Thomas J. G. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Nicholas M. G. (Anonymous). Nassau County Department of Social Services, respondent; Thomas J. G. (Anonymous), appellant. (Proceeding No. 2)
In the Matter of Matthew T. G. (Anonymous). Nassau County Department of Social Services, respondent; Thomas J. G. (Anonymous), appellant. (Proceeding No. 3)
In the Matter of Brandon D. G. (Anonymous). Nassau County Department of Social Services, respondent; Thomas J. G. (Anonymous), appellant. (Proceeding No. 4)


Jan Murphy, Huntington, NY, for appellant.
Carnell T. Foskey, County Attorney, Mineola, NY (Christi M. Kunzig and Robert F. Van der Waag of counsel), for respondent.
Janice Peretzman, Garden City, NY, attorney for the children.

DECISION & ORDER
Appeals by the father from four orders of disposition of the Family Court, Nassau County (Edmund M. Dane, J.) (one as to each child), all dated July 15, 2015. The orders, after a fact-finding hearing, found that the father abandoned the subject children, terminated the father's parental rights, and transferred guardianship and custody of the subject children to the Nassau County Commissioner of Social Services for the purpose of adoption.
ORDERED that the orders of disposition are affirmed, without costs or disbursements.
The petitioning agency commenced these proceedings to terminate the father's parental rights to the subject children on the ground of abandonment. After a fact-finding hearing, the Family Court found that the father abandoned the children, terminated his parental rights, and transferred guardianship and custody of the children to the Nassau County Commissioner of Social Services for the purpose of adoption. The father appeals.
The petitioning agency established by clear and convincing evidence that the father abandoned the children by failing to visit or communicate with them or the petitioning agency during the six-month period immediately prior to the date on which the petitions were filed (see Social Services Law § 384-b[4][b]; Matter of Sabina Jessica S., 32 AD3d 857, 868).
MASTRO, J.P., BALKIN, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court